Opinion issued April 20, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00829–CV




CHARLES GLENN FORD, SR., Appellant

V.

BESSIE HUTCH FORD, Appellee




On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 04CV134520




MEMORANDUM OPINIONAppellant Charles Glenn Ford, Sr. has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.